Case: 17-60617      Document: 00514648178         Page: 1    Date Filed: 09/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-60617                              FILED
                                  Summary Calendar                    September 19, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JIMMY STOKES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:09-CR-1-1


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Jimmy Stokes pleaded guilty pursuant to a written plea agreement to
corruptly obstructing, influencing, or impeding an official proceeding, in
violation of 18 U.S.C. §1512(c)(2). The district court sentenced Stokes to 10
months of imprisonment and three years of supervised release. The district
court also ordered Stokes to pay a $100 assessment and restitution in the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60617     Document: 00514648178       Page: 2   Date Filed: 09/19/2018


                                    No. 17-60617

agreed amount of $758,682.95. In May 2014, Stokes was ordered to make
monthly restitution payments of $225.
      In September 2017, the district court revoked Stokes’s supervised
release and sentenced him to 24 months of imprisonment and 11 months and
29 days of supervised release. Stokes argues that the district court abused its
discretion by revoking his supervised release based on his failure to comply
with his restitution obligations.
      We review a decision to revoke supervised release for an abuse of
discretion.   United States v. Spraglin, 418 F.3d 479, 480 (5th Cir. 2005).
Applying this standard, we will not substitute our judgment for that of the
district court. United States v. Fortenberry, 919 F.2d 923, 925 (5th Cir. 1990).
      The Supreme Court has articulated constitutional parameters for court-
ordered confinement resulting from a failure to pay fines—parameters meant
to avoid imprisoning defendants “solely by reason of their indigency.” Williams
v. Illinois, 399 U.S. 235, 242 (1970); see Bearden v. Georgia, 461 U.S. 660, 661-
62 (1983); Tate v. Short, 401 U.S. 395, 398 (1971). The Supreme Court has
“distinguished this substantive limitation on the imprisonment of indigents
from the situation where a defendant was at fault in failing to pay the fine.”
Bearden, 461 U.S. at 668. “If the defendant is found to have willfully refused
to pay . . . restitution when he had the means to do so, or to have failed to make
sufficient bona fide efforts to obtain employment or borrow money with which
to pay . . . restitution, revocation is proper.” United States v. Payan, 992 F.2d
1387, 1396 (5th Cir. 1993).
      There is no dispute that Stokes violated the conditions of his supervised
release by failing to pay $225 per month in restitution as ordered and by failing
to disclose financial information. While Stokes made some payments toward
restitution, the district court’s conclusion that Stokes willfully refused to



                                         2
    Case: 17-60617     Document: 00514648178      Page: 3   Date Filed: 09/19/2018


                                  No. 17-60617

satisfy his restitution obligations is not clearly erroneous in light of the record
as a whole. The district court’s decision to revoke Stokes’s term of supervised
release and impose a term of imprisonment upon revocation was made only
after several hearings, over a period of several years, during which the district
court thoroughly examined Stokes and other witnesses and reviewed
documents from both parties regarding Stokes’s financial obligations and
assets. It was not clearly erroneous for the district court to have concluded,
based on the evidence presented, that Stokes engaged in conduct indicating
that he had failed to make a bona fide effort to satisfy his restitution
obligations. Thus, the district court was not required to consider alternative
means of punishment. Payan, 992 F.2d at 1396.
      The district court’s judgment is AFFIRMED.




                                        3